Citation Nr: 1047016	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Whether a December 2007 reduction from 70 percent to 50 
percent for posttraumatic stress disorder (PTSD) was proper.

2.  Whether a December 2007 discontinuance of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reduced the Veteran's PTSD 
rating from 70 percent to 50 percent disabling, and discontinued 
the Veteran's entitlement to TDIU, both effective March 1, 2008.  
The Veteran testified before the Board in July 2010.  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by suicidal ideation; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and difficulty in establishing and maintaining 
effective work and social relationships.  There has been no 
sustained improvement in the Veteran's PTSD. 

2.  Actual employment has not been established by clear and 
convincing evidence as of March 1, 2008. 


CONCLUSIONS OF LAW

1.  The December 2007 reduction of the rating for the Veteran's 
PTSD, from 70 percent to 50 percent, effective March 1, 2008, was 
not proper.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.1, 4.10, 4.130, Diagnostic Code 9411 
(2010). 

2.  The December 2007 discontinuance of the TDIU, effective March 
1, 2008, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.105, 3.340, 3.341, 3.343, 4.16 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction 

A Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's 
disability rating, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
rating of a service-connected disability is contemplated and the 
lower rating would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present level.  
38 C.F.R. § 3.105(e) (2010).  In the advance written notice, the 
beneficiary will be informed of the right to a pre-determination 
hearing, and if a timely request for such a hearing is received 
within 30 days, benefit payments shall be continued at the 
previously established level pending a final determination.  38 
C.F.R. § 3.105(i)(1) (2010).  

A July 2000 rating decision granted service connection and a 30 
percent disability rating for PTSD, effective February 2, 2000.  
A July 2001 rating decision increased the disability rating from 
30 percent to 70 percent, effective December 15, 2000.  A 
December 2007 rating decision reduced the disability rating from 
70 percent to 50 percent, effective March 1, 2008.  

The record shows that in a September 2007 letter, the Veteran was 
notified of a proposal to reduce the disability rating assigned 
for his PTSD.  He was additionally notified that he had 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at the present level, 
and that if he did not respond within those 60 days, his 
disability rating would be reduced, effective March 1, 2008.  The 
record shows that the Veteran did not submit any additional 
evidence showing that his PTSD had not improved.  However, he did 
request a pre-determination hearing within 30 days of the 
September 2007 notice letter, and such a hearing was held in 
October 2007. 

Evaluating the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond. 

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections.  38 C.F.R. § 3.344 (2010).  That 
regulation provides that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, those 
considerations are applicable only for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have not 
become stabilized and are likely to improve.  38 C.F.R. § 
3.344(c) (2010).  Reexaminations disclosing improvement, physical 
or mental, in those disabilities will warrant a reduction in 
rating.  Similar protections are afforded to Veterans who have 
been awarded a total rating based on unemployability.  38 C.F.R. 
§ 3.343 (2010). 

Under those criteria regarding reductions, the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  38 C.F.R. § 
3.344(a)-(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993). 

Ratings on account of diseases subject to temporary or episodic 
improvement, such as manic depressive or other psychotic 
reaction, will not be reduced on any one examination, except in 
those instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been demonstrated.  
The Board must also consider when there is any material 
improvement shown by the evidence, whether it is reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (2010).  The 
rules regarding stability of disability evaluations are 
specifically applicable to ratings which have continued for five 
years or more at the same level.  38 C.F.R. § 3.344(c) (2010). 

The 70 percent rating for the Veteran's PTSD was in effect from 
December 15, 2000, to March 1, 2008, over five years.  Thus, the 
rules regarding stability of disability ratings are applicable.  
The Veteran's PTSD is one of those contemplated by 38 C.F.R. § 
3.344(a), and the rating therefore may not be reduced on the 
basis of any one examination, unless all the evidence of record 
clearly warrants the conclusion that sustained improvement has 
been demonstrated.  Brown v. Brown, 5 Vet. App. 413 (1993).  The 
Board will now consider the propriety of the rating reduction. 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4 (2010).  The Board attempts to determine the extent 
to which the Veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2010). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); and disorientation to time or place, memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2010). 

A July 2001 granted an increased rating of 70 percent for PTSD, 
and a TDIU rating, based upon the findings of a March 2001 VA 
examination.  The examiner noted that the Veteran was being 
treated or evaluated by three different physicians.  He was quite 
disabled by PTSD symptoms of recurrrent intrusive recollections 
of events; recurrent distressing dreams of events; flashbacks; 
intense psychological stress; physiological reactivity to cues 
that resembled his traumatic events; efforts to avoid thoughts, 
activities, people, and places associated with the trauma; 
inability to recall important aspects of the trauma; markedly 
diminished interest in activities; feeling detached and estranged 
from others, especially his children and grandchildren; 
difficulty falling and staying asleep; inability to control 
outbursts and anger; marked difficulty with concentration; 
hypervigilence; and markedly exaggerated startle response.  The 
Veteran also had a sense of foreshortened future and avoidance of 
funerals.  He had taken anger management classes, without much 
benefit.  He was vigorously treated with Prozac, with only a 
modicum of response.  

Mental status examination found him well-groomed.  Speech was 
marked with an obvious impediment that worsened with anxiety or 
when flustered.  That happened especially when discusses his 
trauma.  He became quite distraught and obviously demonstrated 
increased physiological reactivity.  There were no impairments of 
process, but he had difficulty communicating related to anxiety 
symptomatology and froze in the chair.  There wer no delusions or 
hallucinations.  There was no inappropriate behavior.  The 
Veteran was not suicidal or homicidal.  He had a good ability to 
maintain daily personal hygiene and activities of daily living.  
He was oriented times three.  He remembered four of four objects 
at five minutes with interference.  Remote memory was intact.

Cognitive testing found some subtle impairments.  He had marked 
difficulty doing serial sevens, in spite of being good in high 
school math.  He became flustered.  He was able to do serial 
threes.  There was clear anxiety, but no full-blown panic 
attacks.  He had significant depression despite medication.  He 
had sleep impairment, with sluggishness and inability to function 
during the day.  He was frustrated by his short temper.  He was 
competent for VA purposes.

He was unemployed for over a year.  Because of poor impulse 
control, he angered his former employer and was rejected for an 
opportunity to return.  He had a history of alcohol abuse, with 
sobriety for 18 years.  The examiner diagnosed PTSD and assigned 
a GAF score of 48 during the previous year, entirely due to PTSD 
symptomatology.

The examiner provided an addenedum that the Veteran had 
difficulty taking orders from a supervisor due to irritability 
and anger.  That continually disabled him.  PTSD was deemed the 
primary cause of his unemployment.  He was quite unemployable.  
It was unclear whether he was totally unemployable.  He was 
motivated to have employment, but unable to do so.  A further 
evaluation was recommended to determine whether the 
unemployability would remain permanent.  The examiner found him 
totally unemployable due to PTSD.

On VA examination in July 2006, the Veteran was found to be a 
pleasant man appearing approximately his stated age.  It was 
noted that he was dressed in an orange prison uniform, was 
shackled in handcuffs, and had a law enforcement escort.  The 
Veteran was polite and cooperative at all times with mildly 
anxious affect.  He was tearful at times and also had a stutter.  
His overall speech was coherent with a normal rate and tone, and 
his thoughts were logical and connected without suicidal, 
homicidal, or paranoid ideation.  The Veteran stated that if he 
were not in prison, he would probably be more likely to get into 
fights with people.  He also maintained that if he were not in 
prison, he would be able to more easily avoid the type of people 
who might pester him that he encountered while incarcerated and 
that he would attempt to avoid such people if he were outside of 
prison.  The examiner found no hallucinations, delusions, or 
ideas of reference.  The Veteran remembered two out of three 
things without prompting and three out of three things with 
prompting after five minutes.  He had fair insight and judgment.  
The Veteran was noted to have a history of a suicide attempt, 
which was a remote event.  The examiner found that the Veteran's 
chronic PTSD was moderate and that his current psychosocial 
stressors were moderate due to mental health needs and his social 
situation.  He was noted to have had recent increased difficulty 
with re-experiencing his traumatic experiences and was assigned a 
Global Assessment of Functioning (GAF) score of 45.   

An April 2006 medical report indicated that the Veteran was 
treated after he experienced a flashback regarding people being 
thrown overboard and drowning.  He was crying and laying on the 
floor shaking.  

On VA examination in August 2007, the Veteran complained of 
nightmares once or twice a month, intrusive memories about 
Vietnam on a daily basis, a couple flashbacks per year, trouble 
staying asleep, anger and irritability issues, concentration 
difficulty, some hypervigilance, startling easily, depression in 
the mornings, feelings of guilt, occasional psychomotor 
retardation, occasional suicidal thoughts, feelings of 
hopelessness for his future, feelings of worthlessness, crying 
episodes once a month, detachment and estrangement from others, 
and emotional numbness and inability to have loving feelings.  
The Veteran stated that he used to work in the laundry department 
at the prison but that he had not worked at all in the past 12 
months and did not currently have a job in the prison.  He 
reported having a good relationship with his son and two 
grandsons.  He denied any violence or assaultiveness.  
Examination revealed that the Veteran was cooperative with fair 
to good eye contact and grooming.  His speech was of normal rate 
and volume.  He had a good mood that currently seemed euthymic 
and a bright affect.  His thoughts were coherent and goal-
directed with no loose associations, tangential thoughts, or 
flight of ideas.  The Veteran had suicidal thoughts once a month 
as well as occasional homicidal thoughts that he stated he would 
possibly act on if he were released from prison.  He denied any 
paranoid thoughts, hallucinations, and delusions, but regarding 
obsessions or compulsions, he mentioned that he always had to 
check to see if things were unplugged.  He was alert and oriented 
times three.  His memory appeared intact, and he only had slight 
trouble with item recall.  His abstractive ability and attention 
were good.  He had impairment in concentration with both serial 
sevens and spelling world backwards.  Insight was fair to good, 
and judgment seemed fair.  The examiner assigned the Veteran a 
GAF score of 55.  He stated that the Veteran seemed to have 
moderate impairment in social functioning but that it was 
difficult to estimate any degree of occupational impairment.  

At an April 2009 VA examination, the Veteran stated that he had 
worked in the prison laundry room two to three years ago but that 
he had difficulty functioning when there were too many people 
around.  He complained of nightmares two to three times a week 
that woke him up at night and prevented him from getting back to 
sleep.  He reported that since his last VA examination, he had 
been hospitalized in a psychiatric unit twice.  He maintained 
that he did not feel like doing much of anything and that he did 
not have many relationships other than going to church with one 
other inmate on Sundays.  He reported episodic suicidal ideation, 
with no intent, about once a month and admitted homicidal 
feelings when around the younger inmates.  Examination revealed 
that the Veteran interacted in a friendly and cooperative manner 
and that he did not show any signs of aggression or hostility.  
His mood was euthymic and his affect was appropriate.  He denied 
any hallucinations, delusions, obsessions, or compulsions.  He 
did report episodic homicidal and suicidal ideation, which he 
dealt with by escaping from the source of stress and engaging in 
therapy.  The Veteran was oriented in three spheres, and thought 
content was clear and coherent.  Remote memory was intact, and 
immediate memory was judged as being fair.  There was slight 
difficulty with concentration.  Insight was good.  The examiner 
assigned the Veteran a GAF score of 55.  The examiner found that 
it did not appear that the Veteran's symptoms had worsened since 
the last VA examination.  The examiner noted that the Veteran 
avoided others but was capable of interacting appropriately in 
superficial social settings and chose to withdraw from others 
when he became upset rather than getting into significant amounts 
of conflict.  The examiner also observed that the Veteran was 
able to work in the laundry room if left alone.  

Post-service medical records dated from February 2004 to March 
2009 show that the Veteran received treatment for PTSD, major 
depressive disorder, and acute adjustment disorder with anxious 
and depressed mood.  He suffered from such symptoms as sleep 
difficulties, nightmares, hallucinations, dissociative 
flashbacks, feeling uncomfortable being around others, anxiety, 
spontaneous crying with anergia and amotivation, poor 
concentration and decision-making, irritability, overreacting to 
situations, feelings of hopelessness, a panic attack, loose 
associations and some circumstantial thought pattern, and 
suicidal ideation.   

The Veteran testified before a Decision Review Officer in October 
2007, October 2008, and August 2009, and at a travel board 
hearing before the Board in July 2010.  Testimony revealed that 
the Veteran suffered from anger, irritability, poor impulse 
control, difficulty in concentration, memory problems, suicidal 
and homicidal ideation, nightmares, sleep difficulties, 
flashbacks, panic attacks, and crying spells.  He testified that 
he had only one friend in prison and that only family members 
visited him in prison.  He reported that he had to be isolated 
from the rest of the prison population and that even when he was 
not in prison, he tended to isolate himself from society as well.  
The Veteran also testified that he had had to be intermittently 
hospitalized in the psychiatric unit of the prison.  He stated 
that he had been unable to keep a job in the prison.  He 
maintained that he had worked in the laundry room but that he had 
lost this job when other people started working with him and he 
was unable to deal with them.  He reported that he was currently 
isolated from the rest of the prison population and that he was 
allowed to go outdoors to do some gardening by himself each 
morning.  

According to the American Psychiatric Association's Diagnostic 
and Statistic Manual of Mental Disorders, Fourth Edition (DSM-
IV), a Global Assessment of Functioning (GAF) score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or co-workers). 

The Board finds that the reduction of the Veteran's psychiatric 
disorder from 70 percent to 50 percent was not proper.  Although 
the Veteran received GAF scores of 55 in August 2007 and April 
2009, indicative of moderate symptoms, the competent medical 
evidence shows that the Veteran's psychiatric disability was more 
indicative of severe symptoms, since December 15, 2000, the 
effective date of the Veteran's 70 percent disability rating.  

The competent medical evidence shows that on VA examination in 
July 2006, the Veteran was found to have no hallucinations, 
delusions, or ideas of reference.  His speech and thought 
processes were logical and coherent, and he had fair insight and 
judgment.  He appeared to have mild memory impairment.  The 
Veteran was noted to have a history of a suicide attempt, which 
was a remote event, and recent increased difficulty with re-
experiencing his traumatic experiences.  Based on that 
examination, an August 2006 rating decision continued the 
Veteran's disability rating for PTSD at 70 percent.  

The competent medical evidence since the August 2006 rating 
decision shows that the Veteran has continued to experience the 
same symptoms as those on the July 2006 VA examination while 
additionally suffering from suicidal and homicidal ideation, the 
need to be isolated from others, impaired impulse control, 
difficulty in adapting to stressful circumstances, and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Veteran had to be hospitalized on several 
occasions due to his panic attacks and flashbacks and was unable 
to hold any jobs in the prison because he could not be around 
other people.  He was currently isolated from the rest of the 
prison population.  The Veteran's psychiatric symptomatology has 
remained consistent since December 15, 2000, the date he was 
assigned a 70 percent disability rating for PTSD.  While the 
Veteran was assigned GAF scores of 55 at his August 2007 and 
April 2009 VA examinations, the Board finds that the overall 
evidence of record does not demonstrate sustained improvement of 
the Veteran's PTSD, such that a reduction in the rating was 
proper.  The Board finds that the competent medical evidence 
supports a rating of 70 percent for the Veteran's service-
connected PTSD, as the Veteran's overall symptomatology more 
nearly approximates the criteria for the 70 percent rating.  
Accordingly, the Board finds that a reduction in the 70 percent 
disability rating was not warranted and that the Veteran is 
entitled to a restoration of the 70 percent disability rating for 
his PTSD, effective March 1, 2008.

Furthermore, the Board finds that to the extent that any material 
improvement is shown, the evidence does not demonstrate that it 
is reasonably certain that any improvement will be maintained 
under the ordinary conditions of life.  The Veteran has been 
isolated while incarcerated.  He lost his job in the prison 
laundry and is allowed to occasionally work alone gardening.  
Therefore, the Board finds that to the extent that any 
improvement has been shown, it is not reasaonbly certain that it 
would be maintained under the ordinary conditions of life because 
of the Veteran's current isolated and sheltered position.

In sum, the weight of the credible evidence demonstrates that the 
December 2007 reduction of the disability rating for PTSD from 70 
percent to 50 percent was not proper.  Therefore, restoration of 
the 70 percent rating, effective March 1, 2008, is warranted.  
Reasonable doubt has been resolved in favor of the claimant in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Discontinuance of TDIU

At the outset, the Board notes that the procedural requirements 
for notice of termination of individual unemployability were met.  
38 C.F.R. § 3.105(e) (West 2002).  Specifically, a September 2007 
letter notified the Veteran of the proposed termination of 
individual unemployability benefits.  In that letter, the Veteran 
was notified of the opportunity for a hearing and was given 60 
days in which to submit additional evidence to show why his 
entitlement to individual unemployability should be continued.  
The record shows that the Veteran did not submit any additional 
evidence showing that his entitlement to TDIU should be 
continued.  However, he did request a pre-determination hearing 
within 30 days of the September 2007 notice letter, and such a 
hearing was held in October 2007. 

Evaluating the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for discontinuing the Veteran's 
entitlement to TDIU by notifying him of his rights, and giving 
him an opportunity for a hearing and time to respond.  38 C.F.R. 
§ 3.105(e) (West 2002). 

Turning to an analysis of the propriety of the termination of 
TDIU, VA regulations provide that a total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2010).  The law also provides that a total 
disability rating based on individual unemployability due to 
service-connected disability may be assigned where the Veteran is 
rated at 60 percent or more for a single service-connected 
disability, or rated at 70 percent for two or more service-
connected disabilities and at least one disability is rated at 
least at 40 percent, and when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2010). 

In addition, TDIU may be awarded on an extra-schedular basis if a 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2010). 

Marginal employment is not considered to be substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed the 
amount established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts-found 
basis (includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  38 C.F.R. § 4.16(a) 
(2010). 

Regarding termination of total disability ratings, VA regulations 
provide that actual employability must be established by clear 
and convincing evidence.  If a Veteran begins to engage in a 
substantially gainful occupation during the period beginning 
after January 1, 1985, the Veteran's rating may not be reduced 
solely on the basis of having secured and followed such 
substantially gainful occupation unless the Veteran maintains the 
occupation for a period of 12 consecutive months.  38 C.F.R. § 
3.343(c)(2) (2010). 

Additionally, neither participation in, nor the receipt of 
remuneration as a result of participation in, a therapeutic or 
rehabilitation activity shall be considered evidence of 
employability.  38 C.F.R. § 3.343(c) (2010).  

On VA examination in August 2007, the Veteran reported that he 
had not worked at all in the previous 12 months and that he did 
not have a job in the prison.  He stated that he used to work in 
the laundry department at the prison.  The examiner found that it 
was difficult to estimate any degree of occupational impairment.  

In a December 2008 letter, the Veteran's private psychiatrist 
stated that the Veteran's PTSD symptoms were still not controlled 
with medical interventions.  The psychiatrist opined that at that 
point, employment would be difficult for the Veteran to maintain 
until his symptoms were better controlled.  

On VA examination in April 2009, the Veteran stated that he had 
worked in the prison laundry room about two to three years 
previously but that when there were too many people around, he 
had difficulty functioning.  He reported that as long as there 
was no one in the laundry or any other work setting, he was fine.  
He maintained that he felt he could be employed if he was allowed 
to work alone.  

The Veteran testified before a Decision Review Officer in October 
2007, October 2008, and August 2009, and at a travel board 
hearing before the Board in July 2010.  Testimony revealed that 
the Veteran had been unable to keep a steady job in the prison.  
He testified that he had previously worked in the laundry room 
but that he had lost this job when other people started working 
with him and he was unable to deal with them.  He reported that 
he was currently isolated from the rest of the prison population 
and that he was allowed to go outdoors to do some gardening by 
himself each morning.  

In light of the evidence, the Board finds that restoration of the 
total disability rating based on individual unemployability is 
warranted.  The evidence of record does not show the Veteran's 
actual employability to a clear and convincing evidence standard 
as of March 1, 2008.  While the examiner in April 2009 indicated 
that the Veteran felt he was able to be employed as long as he 
worked alone, there is no evidence of actual employability.  The 
Veteran's private psychiatrist stated in December 2008 that 
employment would be difficult for the Veteran to maintain until 
his symptoms were better controlled.  The evidence also showed 
that the Veteran had been unable to maintain employment in the 
laundry room in prison because he could not deal with other 
people being in the room.  Additionally, although the Veteran was 
currently working in the prison at a gardening job, the Board 
finds that such activity constitutes participation in a 
therapeutic or rehabilitation activity and is not considered 
evidence of employability, as the Veteran is isolated from the 
entire prison population and works on his gardening alone.

Accordingly, the Board finds that the termination of the 
Veteran's total disability rating based on individual 
unemployability was not proper and the Veteran's total disability 
rating based on individual unemployability is restored, effective 
March 1, 2008.  Reasonable doubt has been resolved in favor of 
the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to restoration of a 70 percent rating for PTSD, 
effective March 1, 2008, is granted. 

Entitlement to restoration of a TDIU rating, effective March 1, 
2008, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


